Name: Council Decision (EU) 2015/1987 of 5 October 2015 on the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau
 Type: Decision
 Subject Matter: international affairs;  fisheries;  European construction;  Africa
 Date Published: 2015-11-06

 6.11.2015 EN Official Journal of the European Union L 290/1 COUNCIL DECISION (EU) 2015/1987 of 5 October 2015 on the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43 in conjunction with point(a) of the second subparagraph of Article 218(6) and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 17 March 2008, the Council approved, by means of Regulation (EC) No 241/2008 (1), the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (the Agreement). (2) The Union and the Republic of Guinea-Bissau have negotiated a new Protocol (the Protocol) granting Union vessels fishing opportunities in waters in which the Republic of Guinea-Bissau exercises sovereignty or jurisdiction with regard to fishing. (3) The Protocol was signed on 24 November 2014 in accordance with Decision 2014/782/EU (2), and has been applied provisionally from the date of its signature. (4) The Agreement set up a Joint Committee which is responsible for monitoring the application of the Agreement. Furthermore, in accordance with the Protocol, the Joint Committee may approve certain modifications to the Protocol. In order to facilitate the approval of such modifications, it is appropriate to empower the Commission, subject to specific conditions, to approve them under a simplified procedure. (5) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau is hereby approved on behalf of the Union (3). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 19 of the Protocol (4). Article 3 Subject to the provisions and conditions set out in the Annex, the Commission shall be empowered to approve, on behalf of the Union, modifications to the Protocol in the Joint Committee. Article 4 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 5 October 2015. For the Council The President N. SCHMIT (1) Council Regulation (EC) No 241/2008 of 17 March 2008 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (OJ L 75, 18.3.2008, p. 49). (2) OJ L 328, 13.11.2014, p. 1. (3) The Protocol was published in OJ L 328, 13.11.2014, p. 3 together with the decision on signing. (4) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council. ANNEX Scope of the empowerment and procedure for the establishment of the Union position in the Joint Committee 1. The Commission shall be authorised to negotiate with the Republic of Guinea Bissau and, where appropriate and subject to complying with point 3 of this Annex, agree modifications to the Protocol in respect of the following issues: (a) adjustment of fishing opportunities and of the financial contribution in accordance with Articles 6 and 7 of the Protocol; (b) a decision on the rules on sectoral support in accordance with Article 3 of the Protocol; (c) technical specifications and procedures falling within the powers of the Joint Committee in accordance with the Annex to the Protocol. 2. In the Joint Committee set up under the Agreement, the Union shall: (a) act in accordance with the objectives pursued by the Union within the framework of the Common Fisheries Policy; (b) follow the Council Conclusions of 19 March 2012 on a Communication on the external dimension of the Common Fisheries Policy; (c) promote positions that are consistent with the relevant rules adopted by Regional Fisheries Management Organisations. 3. When a decision on modifications to the Protocol as referred to in point 1 is expected to be adopted during a Joint Committee meeting, the necessary steps shall be taken so that the position to be expressed on behalf of the Union takes account of the latest statistical, biological and other relevant information transmitted to the Commission. To this effect and based on that information, a document setting out the particulars of the proposed Union position shall be transmitted by the Commission, in sufficient time before the relevant Joint Committee meeting, to the Council or to its preparatory bodies for consideration and approval. In respect of issues referred to in point 1(a), the approval of the envisaged Union position by the Council shall require a qualified majority of votes. In the other cases, the Union position envisaged in the preparatory document shall be deemed to be agreed, unless a number of Member States equivalent to a blocking minority objects during a meeting of the Council's preparatory body or within 20 days from receipt of the preparatory document, whichever occurs earlier. In case of such objection, the matter shall be referred to the Council. If, in the course of further meetings, including on the spot, it is impossible to reach an agreement in order for the Union position to take account of new elements, the matter shall be referred to the Council or its preparatory bodies. 4. The Commission shall be invited to take, in due time, any steps necessary as a follow-up to the decision of the Joint Committee, including, where appropriate, publication of the relevant decision in the Official Journal of the European Union and submission of any proposal necessary for the implementation of that decision.